Case 1:21-cv-00396-RJL Document 19-5 Filed 08/14/21 Page 1 of 15




                    Exhibit 5

         to the Expert Opinion of
   Justice (Retired) Pradeep Nandrajog
              dated August 13, 2021
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 1
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-5 Filed 08/14/21 Page 2 of 15

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                               C IT v ARTEX MANUFACTURING CO                                                                         437
                                                                  (1997) 6 Supreme Court Cases 437
                                                     (BEFORE S.C. AGRAWAL AND G.B. PATTANAIK, JJ.)
                   a
                          COMMISSIONER OF INCOME TAX, GUJARAT                                                                                            Appellant;
                                                                                             Versus
                          ARTEX MANUFACTURING CO.                                                                                                    Respondent.
                                    Civil Appeal No. 2276(NT) of 1981 t, decided on July 8, 1997
                                  A Income Tax -    Balancing charge - Transfer of assets - Excess price
                   b      received from - Taxability - AY 1967-68 - Sale of business as a whole-going
                          concern - Difference between the written down value of plant, machinery and
                          dead stock and the amount received as consideration therefor when and under
                          what provision chargeable to tax - Where evidence showed that at the time of
                          agreement for such sale, the plant, machinery and dead stock were revalued by
                          a valuer at a specific amount, the said difference, held, chargeable to tax under
                   C      S. 41(2) of IT Act - Further held, surplus, if any, in excess of the said difference
                          would be taxable as capital gain under S. 45 - Capital gains - Income Tax
                          Act, 1961, Ss. 41(2) (since omitted) and 45 - Applicability - Income Tax Act,
                          1922, S. 10(2)(vii) - Effect of 1946 and 1949 amendments to, considered for
                          interpreting S. 41(2) of IT Act, 1961- Interpretation of Statutes - Legislative
                          history - Various amendments to corresponding provision of predecessor Act
                          taken into consideration
                   d           The respondent-assessee was a partnership firm engaged in the business of
                          manufacturing artsilk cloth. On 31-3-1966, the assessee and a private limited
                          company entered into an agreement whereunder the assessee agreed to sell to the
                          company the busmess hitherto carried on by the assessee as a whole-gomg concern.
                          The consideration for the said sale was Rs 11,50,400 which was paid and satisfied by
                          allotment of 11,504 fully paid-up equity shares of Rs 100 each according to original
                          shares of the partners of the assessee. In pursuance of the said agreement, the
                   e      assessee ceased to carry on the business with effect from 1-4-1966 and the said
                          business stood transferred to the company. For AY 1967-68, the assessee filed a
                          return showing "nil" income with a note that since the partnership firm was
                          converted into a private limited company as a going concern there was no income
                          chargeable to tax either under Section 41(2) or under Section 45 of the 1961 Act.
                          During the course of the assessment proceedings before the Income Tax Officer, for
                          the purpose of detenninatron of purchase consideration, the assets were shown at
                   f      Rs 41,73,973, out of which the machinery and dead stock, as revalued by a particular
                          valuer was Rs 15,87,296. The liabilities were shown at Rs 30,23,573 and the balance
                          amount of Rs 11,50,400 was shown as the purchase consideration. The wntten down
                          value of plant, machmery and dead stock as per the assessee's books, was
                          Rs 4,36,896. The difference between Rs 15,87,296, the value of plant, machmery
                          and dead stock as revalued, and Rs 4,36,896, the wntten down value of plant,
                   g      machinery and dead stock as per the assessee's books, came to Rs 11,50,400.
                          ReJecting the assessee's contention that the sale was a realisation sale not liable to
                          tax the High Court held the surplus amount resulting from the difference between the
                          written down value and the sale consideration for the plant, machinery and dead
                          stock transferred by the assessee to be taxable albeit under Section 45 of the Income
                          Tax Act and not under Section 41 (2) thereof. Partly allowing the Revenue's Appeal,
                          the Supreme Court
                   h
                             t   From the Judl!ment and Order dated 28-8-1980 of the GuJarat High Court m IT R No 250 of
                                 1975
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 2
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-5 Filed 08/14/21 Page 3 of 15

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   438                                                SUPREME COURT CASES                                                 ( 1997) 6        sec
                   Held:
                        Although in the agreement there is no reference to the value of the plant,
                   machinery and dead stock, on the basis of the information furnished by the assessee a
                   before the Income Tax Officer it became evident that the amount of Rs 11,50,400
                   was arrived at by taking mto consideration the value of the plant, machinery and
                   dead stock as assessed by the valuer at Rs 15,87,296. This is not a case in which it
                   could not be said that the price attributed to the items transferred was not indicated
                   and, hence Section 41 (2) of the 1961 Act could not be applied. It is therefore not
                   possible to uphold the High Court's view that Section 41 (2) of the Income Tax Act,
                   196 I was not applicable. But the liability under Section 41 (2) is limited to the b
                   amount of surplus to the extent of difference between the written down value and the
                   actual cost. If the amount of surplus exceeds the difference between the written
                   down value and the actual cost then the surplus amount to the extent of such excess
                   will have to be treated as capital gain for the purpose of taxation under Section 45 of
                   the Act.
                                                                                         (Paras 23 and 24)
                     CITv. B.M. Kharwar, (1969) 72 ITR 603: AIR 1969 SC 812,followed                       C
                     CIT v. Mugneeram Bangur & Co. (Land Deptt.), (1965) 57 ITR 299 . AlR 1966 SC 50,
                       distinguished
                     Pandit Lakshmikonta Jha v. CIT, (1970) 75 !TR 790 (SC); CIT v. AJaJ. Products Ltd.,
                       (1965) 55 ITR 741 . AIR 1965 SC 1358; Doughty v. Commr. of Taxes, 1927 AC 327. 96
                       LJPC 45 (PC); Associated Clothiers Ltd. v. CIT, (1967) 63 ITR 224. AIR 1967 SC 788,
                       relied on
                                                                                                                                                                        d
                     CIT v. Sir Homi Mehta's Executors, (1955) 28 ITR 928 (Born); Rogers & Co. v. CIT,
                       (1958) 34 ITR 336 (Born); C!Tv. Mugneeram Bangur & Co, (1963) 47 ITR 565 (Cal),
                       held overruled by CITv. B.M Kharwar, (1969) 72 ITR 603: AIR 1969 SC 812
                     CIT v. West Coast Chemicals & Industries Ltd., (1962) 46 ITR 135 : 1962 Supp (3) SCR
                       960, explained
                     CIT v. Bipmchandra Maganlal & Co. Ltd., (1961) 41 ITR 290 : AIR 1961 SC 1040;
                       Sarabhai M. Chemicals P. Ltd. v. P.N. Mlltal, ( 1980) 126 ITR I (GUJ), referred to                                                               e
                   Suggested Case Finder Search Text (inter alla) :
                                     income "balancing charge" or "transfer of assets" ~
                              ._____              __
                                                 or "41 (2)" or "10(2)(vii)"
                                                             ----'------·
                        B. Income Tax - Firm - If taxable as a body of individuals -- AY 1967-68
                       Assessee, a registered firm carrying on a certain business, subsequently
                   selling its business to another party as a whole-going concern - Profit from                                                                         f
                   such sale, held, taxable in the hands of the assessee in the status of a body of
                   individuals and not as a registered firm - Registered firm - Loss of status of,
                   as such - Transfer of assets - Effect on status of transferor firm - Income
                   Tax Act, 1961, Ss. 2(31)(v), 184 and 185 - Partnership Act, 1932, S. 42(b)
                                                                                              (Para 25)
                   Appeal partly allowed                                              H-M/f/18220/C
                   Advocates who appeared in this case :                                                                                                                g
                     T.L.V. Iyer and G.C. Shanna, Senior Advocates (B.K. Prasad, s. RaJappa, C. Radha
                        Knshan, S. Ganesh and Ms A.K. Verma, Advocates, for JBD & Co., Advocates, P.H.
                        Parekh and Ms R. Deepamala, Advocates, with them) for the appearing parties.
                    Chronological list of cases cited                                               on page(s)
                      I. (1980) 126 ITR I (GUJ), Sarabhai M. Chemicals P. Ltd. v. P.N. Mlllal             448g
                     2. (1970) 75 ITR 790 (SC), Pandit Lakshmrkonta Jha v. CIT            440e-f, 447d, 448b-c                                                          h
                       3. (1969) 72 ITR 603: AIR 1969 SC 812, C/Tv. B.M. Kharwar     440a, 441d, 441e-f,
                                                      445g,447a-b,448d-e,448e,448/-g,448g,448g-h,450d
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 3
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-5 Filed 08/14/21 Page 4 of 15

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                   C1T
                                                ARTEX MANUFACTURING CO (Agrawal,}.)
                                                            v                                                                                                       439
                             4 (1967) 63 ITR 224: AIR 1967 SC 788, Assocwted Clothiers Ltd. v CIT                                                         447d, 447d
                             5. (1965) 57 ITR 299: AIR 1966 SC SO, CITv. Mugneeram Bangur & Co.
                   a                         (Land Dept!. )                441d-e, 44lf, 444/-g, 444h, 448a, 449a, 450c
                             6 (1965) 55 ITR 741: AIR 1965 SC 1358, CITv A1ax Products Ltd.                        443b
                             7 (1963) 47 ITR 565 (Cal), CITv. Mugneeram Bangur & Co.                         446a, 448g
                             8. (1962) 46 ITR 135: 1962 Supp (3) SCR 960, CITv . West Coast Chemicals
                                             & Industries Ltd.                                      444e, 444g, 446d-e
                             9 (1961) 41 ITR 290: AIR 1961 SC 1040, CITv B1pmchandra Maganlal &
                                             Co Ltd.                                                             442c-d
                   b       IO ( 1958) 34 ITR 336 (Born), Rogers & Co v. CIT                                        446a
                           I I. ( 1955) 28 ITR 928 (Born) , CIT v. Sir Hom1 Mehta 's Executors                     446a
                           12. I 927 AC 327: 96 LJPC 45 (PC), Dourhty v. Commr. of Taxes 443g, 444e, 444g, 448a
                          The Judgment of the Court was delivered by
                               S.C. AGRAWAL, J.- This appeal by certificate granted by the Gujarat
                   C
                          High Court under Section 261 of the Income Tax Act, 1961 (hereinafter
                          referred to as "the 1961 Act") involves the question whether the surplus as a
                          result of difference between the written down value and the sale
                          consideration for the plant, machinery and dead stock transferred by the
                          assessee is taxable under Section 41 (2) of the 1961 Act. The appeal relates
                          to the Assessment Year 1967-68.
                   d           2. The assessee is a partnership firm which was carrying on the business
                          of manufacturing art silk cloth. A private limited company by the name of
                          Artex Manufacturing Company Private Ltd. (hereinafter referred to as "the
                          company") was formed with a view to take over the business of the assessee
                          as a running concern. On 31-3-1966, the assessee and the company entered
                          into an agreement whereunder the assessee agreed to sell to the company the
                   e      business hitherto carried on by the assessee as a whole-going concern. The
                          consideration for the said sale was Rs 11,50,400 which was paid and
                          satisfied by allotment of 11,504 fully paid-up equity shares of Rs 100 each
                          according to original shares of partners of the assessee. In pursuance of the
                          said agreement, the assessee ceased to carry on the business with effect from
                          1-4-1966 and the said business stood transferred to the company. In respect
                   f      of the Assessment Year 1967-68, the assessee filed its return showing "nil"
                          income. On 9-1-1970, a revised return was filed showing "nil" income with
                          a note that since the partnership firm was converted into a private limited
                          company as a going concern there was no income chargeable to tax either
                          under Section 41 (2) or under Section 45 of the 1961 Act. During the course
                          of the assessment proceedings before the Income Tax Officer, for the
                   g      purpose of determination of purchase consideration, the assets were shown
                          at Rs 41,73,973, out of which the machinery and dead stock, as revalued by
                          M/s Hargovandas Girdharlal, was Rs 15,87,296. The liabilities were shown
                          at Rs 30,23,573 and the balance amount of Rs 11,50,400 was shown as the
                          purchase consideration. The written down value of plant, machinery and
                          dead stock as per the assessee's books, was Rs 4,36,896. The difference
                   h      between Rs 15,87,296, the value of plant, machinery and dead stock as
                          revalued, anti R::, 4 ,36,896, the written down value of plant, machinery and
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     19-5 Filed 08/14/21 Page 5 of 15
~(!;<D®       Page 4       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
!ONLINEf
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   440                                                SUPREME COURT CASES                                                  (1997) 6        sec
                    dead stock as per the assessee's books, came to Rs 11,50,400. Relying upon
                    the decision of this Court in CIT v. B.M. Kharwar 1 the Income Tax Officer
                    held that tax was payable under Section 41 (2) on the surplus amount, i.e.,                                                                         a
                    difference between the written down value of plant, machinery and dead
                    stock as per the assessee's books and the value of the same as revalued by
                    M/s Hargovandas Girdharlal. The Income Tax Officer held that the written
                    down value of plant, machinery and dead stock as per income tax records
                    was Rs 3,32,276 and after deducting the same from the amount of
                    Rs 15,87,296 for which plant, machinery and dead stock were transferred to                                                                          b
                    the company, the Income Tax Officer held that tax was payable under
                    Section 41(2) on the income of Rs 12,56,020. The Appellate Assistant
                    Commissioner, on appeal, has held that the surplus was assessable under the
                    head "Capital Gains" and not under the head "Business". As regards the
                    status of the assessee it was held that the assessee must be taxed in the status
                    of "Association of Persons" and not in the status of a "Registered Firm". The                                                                       c
                    assessee as well as the Revenue filed appeals against the said decision of the
                    Appellate Assistant Commissioner before the Income Tax Appellate
                    Tribunal (hereinafter referred to as "the Tribunal"). The Tribunal framed the
                    following questions for consideration:
                           (i) Whether the surplus is taxable at all?
                          (ii) If the surplus is found to be taxable, whether it should be taxed                                                                        d
                               under Section 41(2) or under the head "Capital Gains"?
                         (iii) Whether the surplus is assessable in the status of "Association of
                               Persons" or "Registered Firm"?
                         3. On the first question the contention urged on behalf of the assessee
                    was that the principle of mutuality was applicable and consequently the                                                                             e
                    surplus was not liable to tax. The said contention was rejected by the
                    Tribunal on the basis of the decision of this Court in Pandit Lakshmikanta
                    Jha v. CIT2. On the second question regarding applicability of Section 41 (2),
                    the Tribunal held that the language of Section 41 (2) was wider than the
                    language of Section I 0(2)(vii) of the Indian Income Tax Act, 1922
                    (hereinafter referred to as "the 1922 Act") and, therefore, the surplus was                                                                         f
                    taxable under Section 41 (2) of the 1961 Act. As regards the third question,
                    the Tribunal held that the surplus was taxable as business profit under
                    Section 41(2) and that the assessee was assessable in the status of a
                    registered firm. At the instance of the assessee, the Tribunal referred the
                    following questions for the opinion of the High Court:
                            1. Whether, on the facts and in the circumstances of the case, the                                                                          g
                               Tribunal was right in holding that the principle of mutuality will
                               not apply and, therefore, the assessee was liable to be taxed?
                            2. Whether, on the facts and in the circumstances of the case, Section
                               41 (2) was applicable?

                                                                                                                                                                            h
                       \ (\969) 72 ITR 603: AIR 1969 SC 812
                       2 (1970) 75 ITR 790 (SC)
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 5
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-5 Filed 08/14/21 Page 6 of 15

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                   CIT      V   ARTEX MANUFACTURING co                             (Agrawal, J.)                                    441
                                 3. Whether, on the facts and in the circumstances of the case, the
                                     Tribunal was right in holding that the surplus was not capital gains,
                   a                 but was business income?
                                 4. Whether, on the facts and in the circumstances of the case, the
                                     Tribunal was nght in holding that the status of the assessee was a
                                     registered firm and not that of an association of persons?
                                 5. Whether the Tribunal was right in holding that the assessee was
                                     not entitled to any relief on the basis of the two circulars relied on
                   b                 by it?
                                 6. Whether the transfer of a going concern is liable to tax under
                                     Section 45 of the Income Tax Act, or under Section 41(2), or is it
                                     realisation sale, which is not liable to tax?
                              4. By the impugned judgment, the High Court has answered Question
                   C
                          No. 1 in favour of the Revenue and against the assessee. Questions Nos. 2, 3,
                          4 and 5 have been answered in favour of the assessee and against the
                          Revenue. The first part of Question No. 6, relating to applicability of Section
                          45 has been answered in the affirmative and the second part relating to
                          applicability of Section 41(2) in the negative and as regards the third part it
                          has been observed that in view of the answer to the first part and the second
                   d      part of the question, the third part of the question does not arise. The High
                          Court has held that the decision of this Court in B.M. Kharwar 1 is not
                          applicable and that the present case is governed by the decision of this Court
                          in CIT v. Mugneeram Bangur & Co. (Land Deptt.)3. Feeling aggrieved by
                          the said decision of the High Court, the Revenue has filed this appeal on the
                          basis of the certificate of fitness granted by the High Court.
                   e          5. Since Question No. 1 was answered in favour of the Revenue by the
                          High Court this appeal is confined to Questions Nos. 2 to 6 which were
                          answered against the Revenue. The main question that falls for consideration
                          is whether Section 41(2) can be held to be applicable in the present case.
                              6. Before we refer to the decisions of this Court in B.M. Kharwar 1 and
                          Mugneeram Bangur3, we may briefly refer to the legislative history of the
                   f      provision contained in Section 41 (2) of the 1961 Act. In the 1922 Act
                          provision relating to the "balancing charge" was contained in clause (vii) of
                          sub-section (2) of Section 10 which originally read as follows:
                                   "10. (2) Such profits or gains shall be computed after making the
                              following allowances, namely:
                                                 (i)-(vi)              *                              *                            *
                   g                             (vii) In
                                                   respect of any machinery or plant which has been sold or
                                      discarded, the amount by which the written down value of the
                                      machinery or plant exceeds the amount for which the machinery or plant
                                      is actually sold or its scrap value:
                                      Provided that such amount is actually written off in the books of the
                                  asses see:
                   h

                             3 ( 1965) 57 ITR 299 : AIR 1966 SC SO
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     19-5 Filed 08/14/21 Page 7 of 15
~(!;<D®       Page 6       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
!ONLINEf
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    442                                               SUPREME COURT CASES                                                  (1997) 6        sec
                            Provided further that where the amount for which any machinery or
                        plant is sold exceeds the written down value, the excess shall be deemed to
                        be profits of the previous year in which the sale took place."                                                                                  a
                        7. Clause (vii) and the second proviso were amended by Act 8 of 1946
                    and Act 67 of 1949. After the amendment the said clause and the second
                    proviso read as under:
                             "(vii) In respect of any such building, machinery or plant which has
                        been sold or discarded or demolished or destroyed, the amount by which the
                        written down value thereof exceeds the amount for which the building,                                                                           b
                        machinery or plant, as the case may be, 1s actually sold or its scrap value:
                                                                *                             *                             *
                              Provided further that where the amount for which any such building,
                        machinery or plant is sold, whether during the continuance of the business
                        or after the cessation thereof, exceeds the written down value, so much of
                        the excess as does not exceed the difference between the original cost and                                                                      c
                        the written down value shall be deemed to be profits of the previous year in
                        which the sale took place."
                        8. In CIT v. Bipinchandra Magan/al & Co. Ltd. 4 this Court has thus
                    explained the reason for introducing the fiction in the second proviso to
                    Section 10(2)(vii):
                              " ... The reason for introducing this fiction appears to be this. Where                                                                   d
                        in the previous years, by the depreciation allowance, the taxable income
                        is reduced for those years and ultimately the asset fetches on sale an
                        amount exceeding the written down value, i.e., the original cost less
                        depreciation allowance, the Revenue is justified in taking back what it
                        had allowed in recoupment against wear and tear, because in fact the
                        depreciation did not result. But the reason of the rule does not alter the                                                                      e
                        real character of the receipt. Again, it is the accumulated depreciation
                        over a number of years which is regarded as income of the year in which
                        the asset is sold. The difference between the written down value of an
                        asset and the price realized by sale thereof though not profit earned in
                        the conduct of the business of the assessee is notionally regarded as
                        profit in the year in which the asset is sold, for the purpose of taking                                                                        f
                        back what had been allowed in the earlier years." (pp. 295-296)
                        9. Prior to the amendment introduced by Act 67 of 1949, for the purpose
                    of applicability of Section 10(2)( vii), the following three conditions were
                    required to be satisfied:
                           (i) During the entire previous year or part thereof, the business should
                                 have been carried on by the assessee;                                                                                                  g
                          (ii) The building, machinery or plant should have been used in the
                                 business; and
                         (iii) The building, machinery or plant should have been sold when the
                                 business was being carried on and not for the purpose of closing it
                                 down or winding it up.                                                                                                                 h

                       4 (1961)41 ITR290:AIR 1961 SC 1040
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 7
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-5 Filed 08/14/21 Page 8 of 15

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                   Cr TV ARTEX MANUFACTURING co                                    (Agrawal, 1.)                                    443
                               10. After the insertion of the words "whether during the continuance of
                          the business or after the cessation thereof' in the second proviso by Act 67
                   a      of 1949, the third condition for the eligibility of the excess to tax was
                          removed. If during the entire previous year or a part thereof, the business
                          was carried on by the assessee and the building, machinery or plant was used
                          in the business, the excess over the written down value was liable to tax by
                          virtue of the second proviso to Section I0(2)(vii) even though the sale took
                          place in the year of account after the closure of the business. (See: CIT v.
                   b      Ajax Products Ltd. S)
                              11. At the relevant time Section 41(2) of the 1961 Act provided as
                          under:
                                   "41. (2) Where any building, machinery, plant or furniture which is
                              owned by the assessee and which was or has been used for the purposes of
                              business or profession is sold, discarded, demolished or destroyed and the
                   C          moneys payable in respect of such building, machinery, plant or furniture, as
                              the case may be, together with the amount of scrap value, if any, exceed the
                              written down value, so much of the excess as does not exceed the difference
                              between the actual cost and the written down value shall be chargeable to
                              income tax as income of the business or profession of the previous year in
                              which the moneys payable for the building, machinery, plant or furniture
                              became due:
                   d
                                   Provided that where the building sold, discarded, demolished, or
                              destroyed is a building to which Explanation 5 to Section 43 applies, and the
                              moneys payable in respect of such building, together with the amount of
                              scrap value, if any, exceed the actual cost as determined under that
                              Explanation, so much of the excess as does not exceed the difference
                              between the actual cost so determined and the written down value shall be
                   e          chargeable to income tax as income of the business or profession of such
                              previous year.
                                   Explanation.- Where the moneys payable in respect of the building,
                              machinery, plant or furniture referred to in this sub-section become due in a
                              previous year in which the business or profession for the purpose of which
                              the building, machinery, plant or furniture was being used is no longer in
                   f          existence, the provisions of this sub-section shall apply as if the business or
                              profession is in existence in that previous year.''
                               12. While dealing with the question as to whether Section 41 (2) would
                          be attracted where there is slump sale in the sense that the entire business is
                          transferred for a lump sum amount it would be useful to take note of the
                          decision of the Judicial Committee of the Privy Council in Doughty v.
                   g      Commr. of Taxes6. In that case, two partners carrying on business as general
                          merchants and drapers sold the partnership business to a limited company in
                          which they became the only shareholders. The sale was of the entire assets,
                          including goodwill, the consideration being fully paid shares, and an
                          agreement by the company to discharge all the liabilities. The nominal value
                          of the shares being more than the sum to the credit of the capital account of
                   h
                            5 (1965) 55 ITR 741 : AIR 1965 SC 1358
                            6 1927 AC 327 : 96 LJPC 45 (PC)
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 8
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-5 Filed 08/14/21 Page 9 of 15

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    444                                               SUPREME COURT CASES                                                  (1997) 6        sec
                    the partnership in its last balance sheet, a new balance sheet was prepared
                    showing a larger value for the stock-in-trade. The increase in value so shown
                    was treated as profit on the sale of the stock-in-trade by the Commissioner                                                                        a
                    of Taxes and the appellant was assessed upon it for income tax under the
                    Land and Income Tax Act, 1916 of New Zealand, which imposed the tax on
                    all profits or gains derived from any business. The Privy Council decided the
                    case in favour of the appellant. It was held that if the transaction is to be
                    treated as a sale, there was no separate sale of the stock, and no valuation of
                    the stock as an item forming part of the aggregate which was sold. It was                                                                          b
                    observed that income tax being a tax upon income, it is well established that
                    the sale of a whole concern which can be shown to be a sale at a profit as
                    compared with the price given for the business, or at which it stands in the
                    books does not give rise to a profit taxable to income tax. Lord Phillimore,
                    speaking for the Judicial Committee, said:
                              "Where, however, the business consists, as in the present case,                                                                          c
                         entirely in buying and selling, it is more difficult to distinguish between
                         an ordinary and a realization sale, the object in either case being to
                         dispose of goods at a higher price than that given for them, and thus to
                         make a profit out of the business. The fact that large blocks of stock are
                         sold does not render the profit obtained anything different in kind from
                         the profit obtained by a series of gradual and smaller sales. This might                                                                       d
                         even be the case if the whole stock was sold out in one sale. Even in the
                         case of a realization sale, if there were an item which could be traced as
                         representing the stock sold, the profit obtained by that sale, though made
                         in conjunction with a sale of the whole concern, might conceivably be
                         treated as taxable income."                             (emphasis supplied)
                         13. In CIT v. West Coast Chemicals & Industries Ltd. 7 after referring to                                                                      e
                    the decision in Doughty6, this Court has observed:
                              "This case shows that where a slump price is paid and no portion is
                         attributable to the stock-in-trade, it may not be possible to hold that there
                         is a profit other than what results from the appreciation of capital. The
                         essence of the matter, however, is not that an extra amount has been
                         gained by the selling out or the exchange but whether it can fairly be                                                                         f
                         said that there was a trading from which alone profits can arise in
                         business." (p. 142)
                         14. In Mugneeram Bangur3 after referring to the abovequoted
                    observations in Doughty6 and CIT v. West Coast Chemicals & Industries
                    Ltd.7, this Court has said:                                                                                                                         g
                              "It follows from the above that once it is accepted that there was a
                         slump transaction in this case, i.e., that the business was sold as a going
                         concern, the only question that remains is whether any portion of the
                         slump price is attributable to the stock-in-trade." (p. 305)
                         15. In Mugneeram Bangur3 the assessee, a firm, which carried on the
                    business of buying land, developing it and then selling it, pursuant to an                                                                          h
                       7 ( 1962) 46 ITR 135 : 1962 Supp (3) SCR 960
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 9
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                            Friday, August 13, 2021
                                                          19-5 Filed 08/14/21 Page 10 of 15

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                    CIT      V   ARTEX MANUFACTURING co.                            (Agrawal, J.)                                    445
                           agreement sold the business as a going concern with its goodwill and all
                           stock-in-trade, etc., to a company promoted by the partners of the firm, the
                    a      company undertaking to discharge all debts and liabilities, development
                           expenses, and liability in respect of deposits made by intending purchasers.
                           The consideration was paid by the allotment of shares of the face value of
                           the amount of consideration to the partners or their nominees. The sale
                           consideration included a sum of Rs 2,50,000 towards goodwill. The Income
                           Tax Appellate Tribunal held that the firm had no goodwill and that the sum
                    b      of Rs 2,50,000, although shown as the value of the goodwill, was really the
                           excess value of the land, which was its stock-in-trade, and that although the
                           sale was that of a business as a going concern the value of its stock-in-trade
                           could be traced. This Court held that the sale was the sale of a whole concern
                           and no part of the price was attributable to the cost of the land and no part of
                           the price was taxable. It was also held that the fact that in the schedule to the
                    C      agreement the price of the land was stated did not lead to the conclusion that
                           part of the slump price was necessarily attributable to the land sold and that
                           what was given in the schedule was the cost price of the land as it stood in
                           the books of the vendor and even if the sum of Rs 2,50,000 attributed to
                           goodwill could be added to the cost of the land, there was nothing to show
                           that this represented the market value of the land. In this context, Sikri J. (as
                    d      the learned Chief Justice then was) has said:
                                     "It seems to us that in the case of a concern carrying on the business
                                of buying land, developing it and then selling it, it is easy to distinguish
                                a realisation sale from an ordinary sale, and it is very difficult to
                                attribute part of the slump price to the cost of land sold in the realisation
                                sale. The mere fact that in the schedule the price of land is stated does
                   e            not lead to the conclusion that part of the slump price is necessarily
                                attributable to the land sold. There is no evidence that any attempt was
                                made to evaluate the land on the date of sale. As the vendors were
                                transferring the concern to a company, constituted by the vendors
                                themselves, no effort would ordinarily have been made to evaluate the
                                land as on the date of sale. What was put in the schedule was the cost
                    f           price, as it stood in the books of the vendors. Even if the sum of
                                Rs 2,50,000 attributed to goodwill is added to the cost of land, it is
                                nobody's case that this represented the market value of the land."
                                (pp. 305-306)                                           (emphasis supplied)
                                16. In B.M. Kharwarl the assessee was a firm carrying on the business
                           of manufacturing, purchasing and selling cloth. It closed its manufacturing
                    g      side of the business and transferred its machinery to a private limited
                           company in the share capital of which the partners of the firm had the same
                           interest as they had in the assets and profits of the partnership. The excess
                           amount realised over the written down value of the machinery was brought
                           to tax by the Income Tax Officer under Section 10(2)(vii), proviso (ii), of the
                           1922 Act, as amended by Act 8 of 1946 and Act 17 or 1949. On the basis of
                   h
~cc~®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 10
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-5 Filed 08/14/21 Page 11 of 15

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                     446                                               SUPREME COURT CASES                                                  (1997) 6        sec
                     the decision of this Court in CIT v. Sir Homi Mehta s Executors 8 and the
                     decisions of the High Courts of Bombay and Calcutta in Rogers & Co. v.
                     CIT9 and CIT v. Mugneeram Bangur & Co. 10 respectively, the Income Tax                                                                              a
                     Appellate Tribunal as well as the High Court held that no profit in a business
                     sense could be deemed to have resulted to the firm by the said transfer and,
                     therefore, second proviso to Section 10(2)(vii) of the 1922 Act was not
                     applicable. The said view was reversed by this Court and it was held that
                     "the taxing authority is entitled, and is indeed bound, to determine the true
                     legal relation resulting from a transaction". It was observed:                                                                                      b
                              "In the present case the machinery of the factory belonging to the
                         firm was transferred to the private limited company. Assuming that
                         thereby readjustment of the business relationship was intended the
                         liability to be taxed in respect of the readjustment had to be determined
                         according to the strict legal form of the transaction. The company was a
                         legal entity distinct from the partnership under the general law. Transfer                                                                      c
                         of the machinery was by the firm to the company; and the legal effect of
                         the transaction was to convey for consideration the rights of the firm in
                         the machinery to the company. The transaction resulted in excess
                         realization over the written down value of the machinery to the firm, and
                         the liability to tax, if any, arising under the Act could not be avoided
                         merely because in consequence of the transfer the interest of the partners                                                                      d
                         in the machinery was substituted by an interest in the shares of the
                         company which owned the machinery." (pp. 608-609)
                         17. After referring to the observations in West Coast Chemicals &
                     Industries Ltd. 7 that where business is sold as a going concern and the sale
                     of the assets is a realisation sale, the difference between the written down
                     value and the price attributable to the assets which were admitted to                                                                               e
                     depreciation is not taxable under Section 10(2)(vii), proviso (ii), as it stood
                     enacted before it was amended by Act 67 of 1949, Shah J. (as the learned
                     Chief Justice then was) said:
                              " ... In our judgment, by virtue of the amendment made in Section
                         10(2)(vii), proviso (it), of the Indian Income Tax Act, 1922, by Section                                                                        f
                         11 of the Taxation Laws (Extension to Merged States and Amendment)
                         Act, 67 of 1949, even under a 'realisation sale' excess over the written
                         down value not exceeding the difference between the original cost and
                         the written down value is liable to be brought to tax." (p. 609)
                         18. After taking note of the second proviso to Section 10(2)(vii) of the
                     1922 Act, as amended by Act 67 of 1949, the learned Judge, while rejecting                                                                          g
                     the contention urged on behalf of the assessee that where a transfer of the
                     assets is effected with a view to close down the business no taxable profits
                     result because the transfer is not in the course of business of the assessee,
                     has observed:

                        8 (1955) 28 ITR 928 (Born)                                                                                                                       h
                        9 (1958) 34 !TR 336 (Born)
                       IO (1963) 47 ITR 565 (Cal)
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 11
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-5 Filed 08/14/21 Page 12 of 15

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                    CIT v ARTEX MANUFACTURING CO                          447       (Agrawal, ].)
                                     " ... If, since the amendment of the proviso, liability to pay tax on the
                                excess over the written down value arises, whether the sale of building,
                   a            machinery or plant is before or after the closure of the business, it would
                                be illogical to say that the excess is not taxable if the sale is for the
                                closing down or in the course of winding up of the business." (p. 610)
                                19. In B.M. Kharwar 1 this Court has mentioned that the observations
                           made by the revenue authorities suggested that only the manufacturing side
                           of the business was closed and not the business of purchasing and selling the
                    b      cloth and that the Tribunal had recorded no finding that the transfer was "a
                           realisation sale" or in the course of winding up of the business while the
                           High Court had observed that it was not possible to say that the entire
                           business carried on by the firm at Surat, namely, the manufacturing of art
                           silk cloth and the sale thereof, was not taken over by the company. This
                           Court has observed that it did not propose to express any opinion on the
                   C       correctness of that view and has examined and rejected, on merits, the
                           contention urged on behalf of the assessee that the sale was in the course of
                           realisation of assets of the business and on that account the excess over the
                           written down value was not taxable.
                               20. In this context, reference may also be made to the decisions of this
                           Court in Associated Clothiers Ltd. v. CJT1 l and Pandit Lakshmikanta Jha v.
                   d       CIT2. In Associated Clothiers Ltd. 11 the appellant company, which was
                           originally registered as Phelps & Co. Ltd., altered its name to Associated
                           Clothiers Ltd. on 21-3-1952. On the same day another company was
                           incorporated in the name of Phelps and Co. Ltd. and by a written agreement
                           of the same date the appellant company agreed to transfer its assets and
                           liabilities to the new company, viz., Phelps & Co. Ltd., in consideration of
                   e       the allotment of shares and some cash, the latter taking over the liabilities of
                           the appellant company. Under the terms of the agreement the appellant
                           company purported to transfer seven items of property described in the
                           schedules annexed to the deed. No deed of conveyance was executed. The
                           new company took possession of the property agreed to be sold on 1-7-1952.
                           In the agreement the properties sold were a11otted specific values and no
                   f       attempt was made to prove that the values so allotted were not true. The
                           consideration for a building transferred was in excess of its original cost and
                           the question was whether the difference between the original cost of the
                           building and its written down value would be deemed profits under the
                           second proviso to Section 10(2)(vii) of the 1922 Act. This Court held that
                           since the appellant company has sold the property for a stated consideration
                    g      which was not shown to be notional and that consideration was in excess of
                           the original cost of the building, the difference between its original cost and
                           its written down value was profit within the meaning of the second proviso
                           to Section I0(2)(vii) of the 1922 Act. On behalf of the appellant company, it
                           was submitted that the transfer was a slump sale of the assets and that there
                           being no separate sale of the property described in the second schedule the
                   h
                            LI (1967) 63 JTR 224: AIR 1967 SC 788
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 12
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-5 Filed 08/14/21 Page 13 of 15

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                     448                                               SUPREME COURT CASES                                                  (1997) 6        sec
                     difference between the written down value and the cost price was not liable
                     to be included as income in the process of assessment and reliance was
                     placed upon the decision of the Privy Council in Doughty6 and on the                                                                                a
                     decision of this Court in Mugneeram Bangur3 . Rejecting the said contention
                     it was observed:
                               "That principle has however no application here. In the present case
                          it is true that the entire assets of the appellant Company were sold to
                         Messrs Phelps & Co. Ltd. There was no separate sale of different items,
                         but the consideration of each item of property sold was expressly                                                                               b
                          mentioned in the agreement of sale." (p. 231)
                         21. In Pandit Lakshmikanta Jha2 the assessee sold his business of two
                     newspapers as a going concern along with its assets and liabilities to a
                     company formed by him in consideration of the allotment of fully paid-up
                     shares. The sale deed, executed subsequent to the transfer of possession,
                     recited the value of the moveables including machinery and plant of the                                                                             c
                     business. The income tax authorities sought to treat the excess over the
                     written down value up to the original cost of the plant and machinery as
                     profit under the second proviso to Section 10(2)(vii) of the 1922 Act and it
                     was contended on behalf of the assessee that the vendor and the purchaser
                     being the same, the profits arising therefrom were not taxable. The said
                     contention was rejected and it was held that the transaction which gave rise                                                                        d
                     to the receipt sought to be brought to tax was of the nature of sale and that,
                     therefore, the excess could be assessed under the second proviso to Section
                     10(2)(vii) of the 1922 Act and reliance was placed on the decision in B.M.
                     Kharwar 1.
                         22. In the impugned judgment the High Court has distinguished the
                     decision in B.M. Kharwar 1 on the ground that in that case the entire assets                                                                        e
                     and liabilities of the partnership were not transferred to a limited company
                     inasmuch as the whole business of the firm was not transferred to the limited
                     company but only the machinery on the manufacturing side of the business
                     of the firm was transferred to the newly formed limited company and the
                     consideration was received by the partners of the firm in the shape of the                                                                          f
                     shares of the company and the shares were allotted to the partners on the
                     same basis as their share in the profits of the partnership firm. According to
                     the High Court, in B.M. Kharwar 1, this Court was not dealing with a case of
                     transfer of a business as a whole by a firm to a limited company. According
                     to the High Court such type of a case is found in Mugneeram Bangur 10. The
                     High Court has also placed reliance on its judgment in Sarabhai M.
                     Chemicals (P) Ltd. v. PN. Mitta/1 2 • The distinction pointed out by the High                                                                       g
                     Court that in B.M. Kharwar 1 this Court was not dealing with a case of
                     transfer of a business as a whole by a firm to a limited company, is, in our
                     opinion, not of much significance because this Court, in B.M. Kharwar 1, has
                     held that by virtue of the amendment made in Section 10(2)(vii), proviso (ii)
                     of the 1922 Act by Act 67 of 1949 even under a "realisation sale" excess                                                                            h

                      12 (1980) 126 ITR 1 (GuJ)
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 13
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-5 Filed 08/14/21 Page 14 of 15

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                    CIT      V   ARTEX MANUFACTURING co                             (Agrawal, J.)                                    449
                           over the written down value not exceeding the difference between the
                           original cost and the written down value is liable to be brought to tax. In
                    a      Mugneeram Bangur3 this Court has indicated that where there is a slump
                           transaction and the business is sold as a going concern what is to be seen is
                           whether any portion of the slump price is attributable to the stock-in-trade
                           and if on the basis of the facts it can be found that a particular price is
                           attributable to a particular item then the excess amount would be chargeable
                           to tax under Section 10(2)(vii), proviso (ii) of the 1922 Act [Section 41(2) of
                    b      the 1961 Act]. In the facts of that case the Court found that it was very
                           difficult to attribute part of the slump price to the cost of the land sold in the
                           realisation sale since there was no evidence that any attempt was made to
                           evaluate the land on the date of the sale. In the present case, however, it was
                           the admitted case of the assessee before the Income Tax Officer that the
                           plant, machinery and dead stock had been revalued by M/s Hargovandas
                    C      Girdharlal at the time of the agreement for sale and the amount of
                           Rs 11,50,400 was fixed after taking into account the value of the plant,
                           machinery and dead stock at Rs 15,87,296 as per valuation by Mis
                           Hargovandas Girdharlal. This shows that at the time of execution of the
                           agreement on 31-3-1967 the value of the plant, machinery and dead stock
                           that were transferred was Rs 15,87,296.
                    d           23. Shri Ganesh, the learned counsel appearing for the assessee, has
                           submitted that in the present case the value of the plant, machinery and dead
                           stock is not mentioned in the agreement and the agreement does not indicate
                           the value attributable to the said items. It is no doubt true that in the
                           agreement there is no reference to the value of the plant, machinery and dead
                           stock. But on the basis of the information that was furnished by the assessee
                    e      before the Income Tax Officer it became evident that the amount of
                           Rs 11,50,400 had been arrived at by taking into consideration the value of
                           the plant, machinery and dead stock as assessed by the valuer at
                           Rs 15,87 ,296. This is not a case in which it cannot be said that the price
                           attributed to the items transferred is not indicated and, hence Section 41 (2)
                           of the 1961 Act cannot be applied. We are, therefore, unable to agree with
                    f      the view of the High Court that Section 41 (2) of the 1961 Act is not
                           applicable. Question No. 2 referred to the High Court is, therefore, answered
                           in the affirmative, i.e., in favour of the Revenue and against the assessee.
                                24. Questions Nos. 2 and 3 are interconnected in the sense that the
                           surplus amount resulting from the transfer of plant, machinery and dead
                           stock is either taxable as income under Section 41 (2) or as capital gain under
                    g      Section 45. The Tribunal was of the view that it was chargeable to income
                           tax under Section 41 (2) while the High Court has held that it was chargeable
                           to tax as capital gain. Since we are of the view that the income was
                           chargeable to income tax under Section 41 (2) the decision of the High Court
                           that it was chargeable to tax as capital gain cannot be upheld. But the
                           liability under Section 41 (2) is limited to the- amount of surplus to the extent
                    h      of difference between the written down value and the actual cost. If the
                           amount of surplus exceeds the difference between the written down value
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 14
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-5 Filed 08/14/21 Page 15 of 15

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    450                                                SUPREME COURT CASES                                                  (1997) 6        sec
                    and the actual cost then the surplus amount to the extent of such excess will
                    have to be treated as capital gain for the purpose of taxation. The Tribunal
                    has not considered the matter in this light and on the basis of the record it is                                                                    a
                    not possible to answer Question No. 3. We, therefore, discharge the answer
                    recorded by the High Court on Question No. 3. It will be open to the
                    Tribunal to rehear the parties and record clear findings in the_ light of the
                    observations made in this judgment.
                         25. As regards Question No. 4, we are in agreement with the view of the
                    High Court that the assessee cannot be taxed as a "registered firm" and has                                                                         b
                    to be taxed in the status of a "body of individuals" and the answer given by
                    the High Court to the said question is affirmed.
                         26. Question No. 5 relates to the two circulars of the Central Board of
                    Direct Taxes. The Tribunal has stated that one of the circulars related to the
                    tax liability of surplus in the case of nationalised banks and it has no
                    application to the present case and that the second circular was based on the                                                                       c
                    decision in Mugneeram Bangur3 and since the said case dealt with the
                    provisions of Section 10(2)(vii), proviso (ii) of the 1922 Act prior to
                    amendment, the said circular has no application and that the matter is
                    governed by the decision in B.M. Kharwar 1• We are in agreement with the
                    said view of the Tribunal and Question No. 5 is, therefore, answered in the
                    affirmative, i.e., in favour of the Revenue and against the assessee.                                                                                d
                         27. In the light of the answers given to Questions Nos. 2 and 3, first part
                    of Question No. 6 is answered in the negative and the second part of the said
                    question is answered in the affirmative.
                         28. In the result the appeal is partly allowed and the impugned judgment
                    of the High Court insofar as Questions Nos. 2, 3, 5 and 6 are concerned is set                                                                       8
                    aside and the said questions are answered as indicated above. The judgment
                    of the High Court regarding Question No. 4 is affirmed. No order as to costs.


                                                            (1997) 6 Supreme Court Cases 450
                              (BEFOREK.S. PARIPOORNAN, K. VENKATASWAMIAND B .N. KlRPAL, JJ.)                                                                             f
                     DWARIKESH SUGAR INDUSTRIES LTD.                                                                                              Appellant;
                                              Versus
                     PREM HEAVY ENGINEERING WORKS (P) LTD.
                        AND ANOTHER                                                                                                          Respondents.
                                          Civil Appeal No. 3376 of 1997t, decided on May 7, 1997                                                                         g
                         A. Banker and Customer - Bank Guarantee - Injunction restraining
                     encashment of unconditional bank guarantee - Court's approach reiterated -
                     Except in cases of established fraud vitiating the very foundation of the bank
                     guarantee or encashment resulting in irretrievable harm or injustice which
                     would make it impossible for the guarantor to reimburse himself, if he
                                                                                                                                                                         h
                        t   From the Judgment and Order dated 10-9-1996 of the Allahabad High Court m CR No 257
                            of 1996
